Citation Nr: 0601311	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  02-07 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from March 1970 to March 1972.  

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  In this decision, the RO denied 
entitlement to service connection for PTSD.

In January 2003, the veteran testified at a hearing before an 
active Veterans Law Judge (VLJ) from the Board, sitting at 
the RO.  The VLJ that conducted this hearing will make the 
final determination in this case.  See 38 U.S.C.A. 
§§ 7102(a), 7107(c) (West 2002).

In July 2003, the Board remanded this case to the Agency of 
Original Jurisdiction for development of the evidence.  The 
case has now returned for appellate consideration.  As noted 
in the July 2003 remand, during his hearing in January 2003 
the veteran raised the issues of entitlement to service 
connection for right ear hearing loss and appeared to 
indicated that he wished to reopen a claim for entitlement to 
service connection for a head injury/ seizure disorder.  The 
Board finds that these claims are not properly before it at 
the present time and that they are not inextricably 
intertwined with the issues on appeal.  Therefore, these 
matters are again referred to the RO for the appropriate 
action.


FINDING OF FACT

The preponderance of the evidence demonstrates that the 
veteran does not have a current diagnosis of PTSD.



CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active service.  
38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 
5103(a), VA must notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim, which information and evidence that VA will seek to 
provide, and which information and evidence the claimant is 
expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  The veteran was provided such notice 
in February 2001, prior to the initial decision in this claim 
in August 2001.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The Court also stated that an appellant does have 
the right to VCAA content-complying notice and proper 
subsequent VA process.  The veteran was also sent additional 
notice letters regarding the VCAA in December 2003 and 
December 2004.

These notices included the type of evidence needed to 
substantiate claims of service connection, namely: evidence 
of an injury or disease or event, causing an injury or 
disease, during service; evidence of current disability; and 
evidence of a relationship between the current disability and 
the injury or disease or event, causing an injury or disease, 
during service.  The veteran was informed that VA would 
obtain service medical records, VA records, and records of 
other Federal agencies, and that he could submit private 
medical records or authorize VA to obtain the records on his 
behalf.  In the supplemental statement of the case, dated in 
April 2005, the RO cited 38 C.F.R. § 3.159 with the provision 
that the claimant provide any evidence in his possession that 
pertained to the claim.  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

The Court held in Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), that all sections of VA's notice letter should be 
construed in connection with each other to determine whether 
the document, read as a whole, addresses all aspects of the 
requisite notice under the provisions of the VCAA and the 
notice letter must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Id. at 124-28.  Based on a review of the notification 
provided the appellant in this case and the above analysis, 
the Board finds that VA notification was in substantial 
compliance with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(l) as these documents, read as a whole, 
fulfilled the essential purposes of the VCAA.  Id. at 130.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In the current case, the veteran has 
identified VA, Social Security Administration (SSA), and 
private healthcare records as pertinent to his current claim.  
VA has obtained this evidence and associated it with the 
claims file.  In a statement dated in December 2004, the 
veteran indicated that VA "already had all doctors 
information."  Therefore, it does not appear that there is 
any outstanding medical evidence pertinent to this case.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded a VA compensation examination in March 2005.  
This examination noted the veteran's medical history, 
findings on examination, and the appropriate diagnoses and 
opinions.  The examiner clearly noted in his report that the 
veteran's claims file had been reviewed in connection with 
this examination.  Therefore, this examination is adequate 
for VA purposes.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003), Charles v. Principi, 16 Vet. App. 370 (2002).

The veteran was afforded a hearing before the Board in 
January 2003.  The transcript of this hearing has been 
associated with the claims file.  Based on the above 
analysis, the Board concludes that all pertinent evidence 
(reasonably obtainable) regarding the issue decided below has 
been obtained and incorporated into the claims file. 

Finally, as noted above, the Board remanded this case in July 
2003.  The Board instructed the AOJ to request that the 
veteran provide alternative evidence to verify his claimed 
stressors, request the service department to verify the 
claimed stressors, obtain outstanding VA, SSA, and private 
medical evidence, and obtain a VA compensation examination.  
A review of the claims file indicates that the AOJ has fully 
complied with these instructions and, thus, the Board remand 
of July 2003 does not present any basis for further 
development.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is applicable 
when evaluating VA's compliance with the VCAA).  Of course, 
an error is not harmless when it "reasonably affected the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); see also Mayfield, supra.  As all 
pertinent evidence obtainable by VA has been associated with 
the claims file, the Board finds that the duty to assist has 
been fulfilled and any error in the duty to notify would in 
no way change the outcome of the below decision.  The 
notification provided to the appellant in the letters 
discussed above, that statement of the case, and the 
supplemental statement of the case provided sufficient 
information for a reasonable person to understand what 
information and evidence was needed to substantiate the claim 
on appeal.  In this regard, while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim. 38 
U.S.C.A. § 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Applicable Criteria

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2005).  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where the 
evidence, regardless of its date, shows that the veteran had 
a chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2005).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Federal 
Circuit has held that a claimant seeking disability benefits 
must establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F. 3d 
1351, 1353 (Fed. Cir. 2000).  The Federal Circuit has also 
recognized the Board's "authority to discount the weight and 
probative evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997).  In order to prevail on the issue of service 
connection for any particular disability, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2004); 
see also Cohen v. Brown, 10 Vet. App 128 (1997). 

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the Court has held 
that the regulatory requirement for "credible supporting 
evidence" means that "the veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA.


Analysis

The veteran's service personnel records reflect that he was 
in the Marine Corps and served as an ordinance man.  He was 
not treated for, nor did he report, any PTSD in service.  In 
March 1971, he was treated for laceration of the head 
reportedly due to an accident in the barracks and an injury 
while on liberty.  He received the Vietnam Service Medal and 
a Good Conduct medal.  His stressors are the following two 
incidents:  He testified before the undersigned that he was 
severely and viciously beaten by a gunnery sergeant, his 
platoon commander, when he was in boot camp.  He has 
submitted pictures of himself in the unit with this 
individual, showing the unit graduated from boot camp in June 
1970.  He also reports that he was assaulted and thrown down 
a concrete embankment by two sergeants in Okinawa in March 
1971.  

The veteran, who testified that his military occupational 
specialty (MOS) was artillery and that he worked with 
howitzers, has not received combat citations, badges, or 
other decorations indicative of combat engagement.  However, 
the issue of whether or not the veteran is a veteran of 
combat is not wholly relevant, as his stressors are based on 
reported assaults.  Accordingly, under 38 C.F.R. § 3.304(f), 
the occurrence of claimed stressors not related to combat 
must be supported by credible evidence.

The Board notes that the veteran's story as to the assault is 
credible and that multiple lay statements show that the 
veteran has reported the story of the assaults in service for 
many years.  Regardless, the Board notes that this is not the 
critical issue in this claim at this time.  The veteran has 
not provided medical evidence of a diagnosis of PTSD.  The VA 
examination conducted in March 2005 to determine whether the 
veteran had PTSD related to his stressors yielded a finding 
that he did not have PTSD.  

Private and VA treatment records show treatment for a seizure 
disorder beginning in 1977 reportedly related to an 
industrial accident in 1975.  He was awarded Social Security 
Administration (SSA) disability benefits in March 1994, with 
a finding of disability due to seizure disorders and mental 
retardation and personality disorders, since 1987.  In a 1993 
psychological evaluation, the veteran reported that he was 
severely beaten in the Marine Corps.  

The veteran has submitted multiple lay statements showing a 
history of reporting his beating in the Marine Corps as being 
an extremely stressful part of his past.  At the hearing 
before the undersigned, the veteran candidly expressed the 
anguish caused by the memories of the beatings even today.  

Subsequent to the Travel Board hearing, the VA contacted the 
Marine Corps Historical Society to determine whether there 
was any documentary evidence to verify the veteran's 
stressors.  The response in December 2004 was negative.  
Regardless, the Board again notes that it finds the veteran's 
story credible as to whether the assaults occurred.

The veteran was afforded the aforementioned VA psychiatric 
examination in March 2005.  The examiner reviewed the claims 
and took a detailed history of the veteran's life prior to, 
during, and after service.  He noted that the veteran 
appeared to have adapted well to military life, and noted no 
documentation of the stressors in the records.  The examiner 
noted that the veteran's mental health was complicated, but 
that he could not be diagnosed as having PTSD.  The examiner 
reasoned that the veteran had a history of maladaptive 
behavior since school as reported by the veteran himself.  He 
noted attention deficit hyperactivity disorder and a 
personality change as a result of a reported industrial 
accident in 1975.  He also noted academic failure and 
borderline intellectual functioning.  Also self-reported were 
marijuana daily use and alcohol abuse.  

The examiner noted that, although the veteran reported that 
his stressors included the beatings, the record neither 
showed the beatings nor evidence of decreased functioning 
following the beatings.  In fact, it was noted that the 
veteran's work in the months after the second alleged assault 
was recognized as commendable.  The examiner further noted 
that the psychiatric symptoms the veteran points to as part 
of his PTSD are actually attributed to his other psychiatric 
diagnoses.  He observed that the veteran's quick temper could 
be attributed to his personality disorder and attention 
deficit hyperactivity disorder (ADHD).  He also noted that 
while intrusive memories could be related to PTSD and not 
other diagnoses, this symptom alone did not allow this 
psychiatrist to make the diagnosis in this veteran.  The 
psychiatrist commented that the veteran's history of 
rejection and humiliation in his life makes him yearn for an 
explanation for repeated failure and seeks recompense for the 
same and that the claimed PTSD related to the beatings would 
satisfy these needs.  However, the examiner conclusively 
stated that the veteran does not suffer from PTSD.  The 
diagnosis was ADHD, personality disorder due to head injury 
in 1975, marijuana and alcohol abuse, and borderline 
intellectual functioning.

On two VA outpatient records, dated in November 1998 and 
September 1999, assessments were noted for "strong positive 
for depression as well as PTSD," and "PTSD, anger 
management problem."  The November 1998 note was prepared by 
a registered nurse, and the September 1999 note was prepared 
by a physician's assistant.  While each is a healthcare 
professional, there is no indication that either is a 
specialist in psychology or psychiatry.  In addition, these 
assessments were based on a subjective history and 
symptomatology as reported by the veteran.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (Evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
medical comment by that examiner, does not constitute 
competent medical evidence).  There is no indication that 
either professional conducted a detailed review of the 
veteran's treatment records or the medical history contained 
in the claims file.  See Godfrey v. Brown, 8 Vet. App. 113 
(1995) (The VA is not required to accept a physician's 
opinion that is based upon the claimant's recitation of 
medical history.)  The Board finds that the opinion of the 
psychiatrist that conducted the March 2005 examination has 
greater probative value as this individual was a specialist 
in psychiatry and, in addition to a in depth interview of the 
veteran, conducted a detailed review and analysis of the 
veteran's treatment and medical history.  Thus, the 
preponderance of the most probative evidence is against a 
finding that the veteran currently suffers with PTSD.  As 
there is no current PTSD, this disorder could not be incurred 
in, or aggravated by, veteran's period of active service.

The veteran has indicated his belief that he suffers from 
PTSD.  The Board appreciates the sincerity of the veteran's 
belief that he has PTSD.  As a lay person, with no apparent 
medical expertise or training, he is not competent to comment 
on the presence or etiology of a medical disorder.  Rather, 
medical evidence is needed to that effect.  See Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (Holding that lay persons are not 
competent to offer medical opinions.)  The veteran's 
statements do not establish the required evidence.  In 
addition, VA adjudicators cannot base their findings on 
uncorroborated medical evidence, but instead must decide 
issues of current diagnosis and etiology on the most 
probative medical evidence.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for PTSD.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).


ORDER

Service connection for post-traumatic stress disorder is 
denied.

____________________________________________
M. L. WRIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


